EXHIBIT 10.2

EXECUTION VERSION

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This amendment to the Executive Employment Agreement (“Agreement”), dated
[                    ], between [                    ] (“Executive”) and
Angiotech Pharmaceuticals (US), Inc. (“Angiotech”) is effective as of, and only
upon, implementation of the contemplated recapitalization transaction with
Angiotech’s 7.75% Senior Subordinated Note Holders (“Transaction”) currently
anticipated to be April 28, 2011.

WHEREAS, Section 25.2 of the Agreement provides that the Agreement may be
amended by entering into a written amendment signed by the parties; and

WHEREAS, Angiotech and the Executive desire to document their agreement that
none of entering into, shareholder approval of, nor consummation of, the
Transaction shall constitute a “Change in Control” within the meaning of the
Agreement; and

WHEREAS, the Executive and Angiotech desire to amend the Agreement as described
below;

WHEREAS, “Recapitalization Support Agreement” shall mean an agreement dated as
of October 29, 2010, pursuant to which certain 7.75% Senior Subordinated
Noteholders agree with Angiotech and certain subsidiaries thereof to complete
the Transaction.

NOW, THEREFORE, the Executive hereby agrees that none of the following will
constitute or result in, or be deemed to constitute or result in a “Change of
Control” within the meaning of the Agreement: (i) Angiotech entering into any
agreement or agreements to effect the Transaction, (ii) the granting of
shareholder approval of the Transaction, (iii) the closing of the Transaction
and appointment of the new board of directors; or (iv) any subsequent change of
shareholdings among the parties to the Recapitalization Support Agreement or the
entering into of a voting or other agreement among such parties in respect of
their shareholdings.

AND, THEREFORE, it is hereby further agreed as follows:

1. Section 8.3 of the Agreement is amended in its entirety to read as follows:

8.3 Subject to paragraphs 8.4, 8.5 and 14.7, if the Executive’s employment is
terminated, any rights and obligations of the Executive in respect of any then
outstanding stock options or other grants or awards held by the Executive will
continue to be governed by the provisions of the applicable agreement, plan, or
program referred to in paragraph 8.1.

2. A new Section 8.4 is added to the Agreement and reads as follows:

8.4 In the event a Change of Control occurs, all stock options and other
equity-based incentives shall become vested and, subject to paragraph 14.7 shall
remain exercisable through the last day of the original term.



--------------------------------------------------------------------------------

3. The former Section 8.4 is renumbered and becomes 8.5.

4. Section 14.7 of the Agreement is amended in its entirety to read as follows:

 

  14.7 If the Executive’s employment is terminated by Angiotech for any reason
other than for Cause or is terminated by the Executive for Good Reason,
Angiotech will:

 

  (a) pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;

 

  (b) pay a lump sum amount as severance compensation, equivalent to the total
of:

 

  (i) 12 months of Base Salary, and

 

  (ii) an additional two months of Base Salary for each full year of employment
completed by the Executive,

up to a combined maximum of 24 months of Base Salary;;

 

  (c) pay a further lump sum amount as compensation for loss of any benefits
made available to the Executive or the Executive’s immediate family, including
any benefit coverage under any health, dental, life insurance, disability, or
other insurance or employee benefits plan, any contributions to the Executive’s
401(k) plan or other retirement plan, and any other perquisites of employment,
including any automobile allowance, automobile lease, financial or tax planning
services, memberships, or otherwise, in the total amount of:

 

  (i) $24,000, plus

 

  (ii) an additional $2,000 for each full year of employment completed by the
Executive,

up to a combined maximum of $48,000;

 

  (d) pay the balance of any payments which may be due to the Executive under
the Bonus Plan, including, if applicable, a prorated payment under the Bonus
Plan earned in respect of the fiscal year in which the Executive’s employment is
terminated, as and when determined by the Board;

 

- 2 -



--------------------------------------------------------------------------------

  (e) if the Executive holds any stock options, stock appreciation rights,
restricted stock, restricted stock units, or other equity-based awards,
securities or grants under any equity-based award agreement, plan, or program of
Angiotech, which are unsettled or not vested as of the Last Day of Employment in
accordance with the provisions of the applicable agreement, plan, or program
referred to in paragraph 8.1, then as of the Last Day of Employment, to the
extent not already vested, each such stock option, stock appreciation right,
restricted stock, restricted stock unit or other equity-based award, security or
grant shall be fully vested and each outstanding stock option, stock
appreciation right, restricted stock, restricted stock unit or other
equity-based award, security or grant shall remain exercisable until the earlier
of the one year anniversary of Last Day of Employment or the remainder of its
original term; provided, however, that if the underlying stock applicable to any
such stock options, stock appreciation rights, restricted stock, restricted
stock units or other equity-based awards, securities or grants is not listed on
the NASDAQ or the Toronto Stock Exchange as of the Last Day of Employment then
each such stock option, stock appreciation right, restricted stock, restricted
stock unit or other equity-based award, security or grant shall remain
exercisable until, or shall only be settled upon, the first to occur of:

 

  (i) the one year anniversary of the underlying stock becoming publicly
tradable or listed on a public exchange or

 

  (ii) the last day of the original term;

 

  (f) make any payments due under paragraph 9.3(b) or 10(a); and

 

  (g) in the case of a Change of Control or in the event any payment, award,
benefit, or distribution (or any acceleration of any payment, award, benefit, or
distribution) (each, a “Payment”) made by Angiotech under this Agreement or
otherwise to or for the benefit of the Executive is subject to excise tax under
Section 4999 of the Code (referred to in this paragraph 14.7(g) as the “Excise
Tax”), and the reduction of Payments payable to the Executive under this
Agreement to the maximum amount that could be paid to the Executive without
triggering the Excise Tax (“Safe Harbor Cap”) would provide the Executive with a
greater after-tax amount than if such amounts were not reduced, then the amounts
payable to the Executive under this Agreement will be reduced to the Safe Harbor
Cap (but not below zero), provided that:

 

- 3 -



--------------------------------------------------------------------------------

  (i) the reduction of the amounts payable hereunder, if applicable, will be
made by first reducing the payments under paragraph 14.7(b) (but not below
zero), then by reducing the payments under paragraph 14.7(c) (but not below
zero), then by reducing reducing the payments under paragraph 14.7(d) (but not
below zero), and then by eliminating the accelerated vesting of awards under
Section 14.7(e), in each case, any such reduction or elimination shall only be
made to the extent necessary to reduce the Payments to the Safe Harbor Cap; and

 

  (ii) if the reduction or elimination of the Payments described above would not
result in a more favourable after tax consequence to the Executive, no amounts
payable under this Agreement will be reduced.

5. Section 14.8 of the Agreement is amended in its entirety to read as follows:
“14.8 [Reserved].”

6. Section 14.9 of the Agreement is amended in its entirety to read as follows:
“14.9 [Reserved].”

7. Section 14.10 of the Agreement is amended in its entirety to read as follows:

14.10 Before any payments are made or benefits are provided to the Executive
under paragraph 14.7(b), (c) or (e), the Executive will execute and deliver to
Angiotech a release in the form attached as Appendix A or in a similar form
prepared by Angiotech, and any applicable period to revoke such release will
have expired. Provided that the Executive has executed the release and the
applicable revocation period for such period has expired, the payments and
benefits described in paragraph 14.7(b), (c) and (e) shall be paid or provided
to the Executive on the 30th day following the Last Day of Employment. If the
Executive fails to execute and deliver the release, or if the Executive revokes
the release within any applicable revocation period, Angiotech will have no
obligation to make any payments or provide any benefits under paragraph 14.7(b),
(c) or (e).

8. Section 14.11 of the Agreement is amended in its entirety to read as follows:

14.11 Angiotech’s obligation to make any payments under paragraph 14.7 (b) to
(e) (inclusive) is conditional on the Executive’s ongoing compliance with all
applicable post-employment obligations of the Executive under this Agreement,
including, without limitation, the Executive’s obligations under Parts 3, 11, 12
and 13.

 

- 4 -



--------------------------------------------------------------------------------

9. All other terms and conditions of the Agreement shall remain unchanged.

TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.

 

SIGNED, SEALED AND DELIVERED

by ¿ in the presence of:

 

)

)

 

 

  )  

 

(Signature of Witness)   )   ¿   )  

 

  )   (Print Name of Witness)   )     )  

 

  )   (Occupation of Witness)   )     )  

 

  )   (Date)   )     )     )     )  

 

ANGIOTECH PHARMACEUTICALS (US), INC. By:  

 

Authorized Signatory Date:  

 

 

- 5 -